 In the MatterofLUDERS MARINE CONSTRUCTION COMPANYandINDUS-TRIALUNION OF MARINE & SHIPBUILDING WORKERS OF AMERICA,C. I..O.Case No. R-468.-Decided September 19Jurisdiction:ship designing, building, and repairing industry.Investigation and Certification of Representatives:existence of question : Oom-pany's doubt of'union's claim of majority; election necessaryUnit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, including working foremen, plant guards, and watchmen, but excludingofficers, foremen, draftsmen, and office employees ; stipulation as to.Mr. Alfred E. Luders, Jr.,of Stamford, Conn., for the Company.Mr. Garvin MacPherson,bf Bronx, N. Y., for the C. I. O.Mr. Phillip WhiteheadandHr.William E. Allison,of Stamford,Conn., for the A. F. of L.Mr. Louis Cokin,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial Union of Marine & Ship-.building Workers of America, C.I. O:,-herein called the C. I. O.;=alleg-ing that a question affecting commerce had arisen concerning the rep-resentation- of employees of Luders Marine Construction Company,Stamford, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeWilliam T. Little, Trial Examiner.Said hearing was held atStamford, Connecticut, on September 10, 1942.The Company, theC. I. 0., and the American Federation of Labor, herein called the A. F.of L., appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and hereby affirmedtUpon the entire record in the case, the Board makes the following :44 N. L. R. B., No. 37.214 LUDERS.MARINE CONSTRUCTION COMPANY215FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLuders Marine Construction Company is a New York Corporationwith its principal place of business at Stamford, Connecticut, whereit is engaged in the designing, building, repair, and sale of boats.During the 12-month period preceding September 1, 1942, the Com-pany purchased raw material valued in excess of $100,000, approxi-mately 80 percent 'of which aw as shipped to it from outside Connecti-cut.During the same period, the .Company sold finished productsvalued in excess of $100,000, substantially all of which were shipped outof Connecticut.The Company admits that, it is engaged in commercewithin,the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIndustrial Union 'of'Mari neI&,ShipbuildingWorkers of Americais a' labor organization affiliated with the Congress of Industrial Or-ganizations,admitting to membereship_employees of the Company.The American Federation of Labor is a labor organization admittingto membership employees of the Company.,Ili.THEQUESTION CONCERNING REPRESENTATIONOn August 3, 1942, the C. I. 0., claiming to represent a majorityof the Company's employees, requested a collective bargaining confer-ence.On August 10, 1942, the Company replied stating that it doubtedthe C. I. O.'s claim to a majority..The Company contends that no election should be held in thisproceeding on the grounds that neither labor organization involved.has -made -ament of the Regional Director, introduced into evidence during thehearing, indicates that the C. I. O. representsa substantial number ofthe employees in the unit hereinafter found to be appropriate and weshall direct an election herein.'We find that a question affecting commercehas arisenconcerningthe representation of the employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.'The Regional Director reported that the C I.0 presented 261 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of August 29, 1942.He further reported that the A. F. of L. presented 75authorization cards bearing apparently genuine signatures of persons whose names appearon that pay rollThere are approximately 748 persons on the August 29, 1942, pay rollwho are in the unit hereinafter found to'be appropriate 216DECISIONS OF NATIONAL LABOR' RELATIONS, BOARDIV.THE 'APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, includingworking' foremen, plant guards, and watchmen, but excluding'officers,foremen, draftsmen, and office employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Section9 (b) of the Act.2V.' THE D1:1ERTLINMONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be, resolved by an election by secret ballot among the em-ployees in the appropriate'unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The C. I. O. requests that it appear on the ballot as "ShipbuildingUnion, C. I. 0." 'The request is Hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the'National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct; and pursuant to Article III,' Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,, as part of the .investigation to ascertain representa-tives for the purposes of collective bargaining with Luders Marine Con-struction Company, Stamford, Conecticut, an election by secret ballotshall be conducted,as early as possible, but not later than thirty (3O)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting, in thismatter as agent for the, National Labor Relations Board, and subject'to Article III, Section, 9, of-said Rules and Regulations; among theemployees. in, the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did,not.workduring said pay-roll period because they were ill or- on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding any who have since quit or.been- dis-charged for cause, to determine whether they desire to be representedby Shipbuilding Union, C. I. 0., or' by the American Federation ofLabor, for the purposes of collective bargaining, or by neither:MR. WM. M. LELSERSON took no part in the consideration of theabove Decision and Direction of Election.2The parties .further ,igieed that working foremen are synonymous with snappers orleadmen who do not have the authority to hire or discharge.-